PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WILSON M. HOOD,
Plaintiff-Appellant,

v.

RYOBI AMERICA CORPORATION; RYOBI
NORTH AMERICA, INCORPORATED,
Defendants-Appellees,
                                                                 No. 98-2442
and

LOWE'S HOME CENTERS,
INCORPORATED; RYOBI ELECTRIC TOOL
MANUFACTURING, INCORPORATED;
RYOBI MOTOR PRODUCTS
CORPORATION,
Defendants.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Andre M. Davis, District Judge.
(CA-97-4107-AMD)

Argued: April 9, 1999

Decided: June 23, 1999

Before WILKINSON, Chief Judge, and WIDENER
and KING, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge Widener and Judge King joined.

_________________________________________________________________
COUNSEL

ARGUED: Charles Francis Fuller, MCCHESNEY & DALE, P.C.,
Bowie, Maryland, for Appellant. Philip Carlton Jacobson, ANDER-
SON, COE & KING, L.L.P., Baltimore, Maryland, for Appellees.

_________________________________________________________________

OPINION

WILKINSON, Chief Judge:

Wilson M. Hood lost part of his thumb and lacerated his leg when
he removed the blade guards from his new Ryobi miter saw and then
used the unguarded saw for home carpentry. Hood sued Ryobi, alleg-
ing that the company failed adequately to warn of the saw's dangers
and that the saw was defective. Applying Maryland products liability
law, the district court granted summary judgment to Ryobi on all
claims.

The saw and owner's manual bore at least seven clear, simple
warnings not to operate the tool with the blade guards removed. The
warnings were not required to spell out all the consequences of
improper use. Nor was the saw defective -- Hood altered and used
the tool in violation of Ryobi's clear warnings. Thus we affirm the
judgment.

I.

Hood purchased a Ryobi TS-254 miter saw in Westminster, Mary-
land on February 25, 1995, for the purpose of performing home
repairs. The saw was fully assembled at the time of purchase. It had
a ten-inch diameter blade mounted on a rotating spindle controlled by
a finger trigger on a handle near the top of the blade. To operate the
saw, the consumer would use that handle to lower the blade through
the material being cut.

Two blade guards shielded nearly the entire saw blade. A large
metal guard, fixed to the frame of the saw, surrounded the upper half
of the blade. A transparent plastic lower guard covered the rest of the

                    2
blade and retracted into the upper guard as the saw came into contact
with the work piece.

A number of warnings in the operator's manual and affixed to the
saw itself stated that the user should operate the saw only with the
blade guards in place. For example, the owner's manual declared that
the user should "KEEP GUARDS IN PLACE" and warned: "AL-
WAYS USE THE SAW BLADE GUARD. Never operate the
machine with the guard removed"; "NEVER operate this saw without
all guards in place and in good operating condition"; and "WARN-
ING: TO PREVENT POSSIBLE SERIOUS PERSONAL INJURY,
NEVER PERFORM ANY CUTTING OPERATION WITH THE
UPPER OR LOWER BLADE GUARD REMOVED." The saw itself
carried several decals stating "DANGER: DO NOT REMOVE ANY
GUARD. USE OF SAW WITHOUT THIS GUARD WILL RESULT
IN SERIOUS INJURY"; "OPERATE ONLY WITH GUARDS IN
PLACE"; and "WARNING . . . DO NOT operate saw without the
upper and lower guards in place."

The day after his purchase, Hood began working with the saw in
his driveway. While attempting to cut a piece of wood approximately
four inches in height Hood found that the blade guards prevented the
saw blade from passing completely through the piece. Disregarding
the manufacturer's warnings, Hood decided to remove the blade
guards from the saw. Hood first detached the saw blade from its spin-
dle. He then unscrewed the four screws that held the blade guard
assembly to the frame of the saw. Finally, he replaced the blade onto
the bare spindle and completed his cut.

Rather than replacing the blade guards, Hood continued to work
with the saw blade exposed. He worked in this fashion for about
twenty minutes longer when, in the middle of another cut, the spin-
ning saw blade flew off the saw and back toward Hood. The blade
partially amputated his left thumb and lacerated his right leg.

Hood admits that he read the owner's manual and most of the
warning labels on the saw before he began his work. He claims, how-
ever, that he believed the blade guards were intended solely to prevent
a user's clothing or fingers from coming into contact with the saw
blade. He contends that he was unaware that removing the blade

                    3
guards would permit the spinning blade to detach from the saw. But
Ryobi, he claims, was aware of that possibility. In fact, another cus-
tomer had sued Ryobi after suffering a similar accident in the mid-
1980s.

On December 5, 1997, Hood sued several divisions of Ryobi in the
United States District Court for the District of Maryland. Hood raised
claims of failure to warn and defective design under several theories
of liability. On cross-motions for summary judgment the district court
entered judgment for the defendants on all claims, finding that in the
face of adequate warnings Hood had altered the saw and caused his
own injury. Hood v. Ryobi N. Am., Inc., 17 F. Supp. 2d 448 (D. Md.
1998). Hood appeals.

II.

A manufacturer may be liable for placing a product on the market
that bears inadequate instructions and warnings or that is defective in
design. Moran v. Faberge, Inc., 332 A.2d 11, 15 (Md. 1975); Simpson
v. Standard Container Co., 527 A.2d 1337, 1339-40 (Md. Ct. Spec.
App. 1987). Hood asserts that Ryobi failed adequately to warn of the
dangers of using the saw without the blade guards in place. Hood also
contends that the design of the saw was defective. We disagree on
both counts.1

A.

Hood first complains that the warnings he received were insuffi-
ciently specific. Hood admits that Ryobi provided several clear and
conspicuous warnings not to operate the saw without the blade
guards. He contends, however, that the warnings affixed to the prod-
uct and displayed in the operator's manual were inadequate to alert
him to the dangers of doing so. In addition to Ryobi's directive
"never" to operate a guardless saw, Hood would require the company
to inform of the actual consequences of such conduct. Specifically,
_________________________________________________________________
1 Hood raises these claims under three theories of recovery: strict liabil-
ity, negligence, and breach of warranty. The principles of Maryland law
governing these three theories, at least as relevant to this case, are virtu-
ally identical.

                    4
Hood contends that an adequate warning would have explained that
removing the guards would lead to blade detachment.

We disagree. Maryland does not require an encyclopedic warning.
Instead, "a warning need only be one that is reasonable under the cir-
cumstances." Levin v. Walter Kidde & Co., 248 A.2d 151, 153 (Md.
1968). A clear and specific warning will normally be sufficient --
"the manufacturer need not warn of every mishap or source of injury
that the mind can imagine flowing from the product." Liesener v.
Weslo, Inc., 775 F. Supp. 857, 861 (D. Md. 1991); see Levin, 248
A.2d at 154 (declining to require warning of the danger that a cracked
syphon bottle might explode and holding "never use cracked bottle"
to be adequate as a matter of law). In deciding whether a warning is
adequate, Maryland law asks whether the benefits of a more detailed
warning outweigh the costs of requiring the change. Moran, 332 A.2d
at 15.

Hood assumes that the cost of a more detailed warning label is
minimal in this case, and he claims that such a warning would have
prevented his injury. But the price of more detailed warnings is
greater than their additional printing fees alone. Some commentators
have observed that the proliferation of label detail threatens to under-
mine the effectiveness of warnings altogether. See James A. Hender-
son, Jr. & Aaron D. Twerski, Doctrinal Collapse in Products
Liability: The Empty Shell of Failure to Warn, 65 N.Y.U. L. Rev.
265, 296-97 (1990). As manufacturers append line after line onto
product labels in the quest for the best possible warning, it is easy to
lose sight of the label's communicative value as a whole. Well-
meaning attempts to warn of every possible accident lead over time
to voluminous yet impenetrable labels -- too prolix to read and too
technical to understand.

By contrast, Ryobi's warnings are clear and unequivocal. Three
labels on the saw itself and at least four warnings in the owner's man-
ual direct the user not to operate the saw with the blade guards
removed. Two declare that "serious injury" could result from doing
so. This is not a case where the manufacturer has failed to include any
warnings at all with its product. See Moran, 332 A.2d at 13-14. Ryobi
provided warnings sufficient to apprise the ordinary consumer that it

                    5
is unsafe to operate a guardless saw -- warnings which, if followed,
would have prevented the injury in this case.

It is apparent, moreover, that the vast majority of consumers do not
detach this critical safety feature before using this type of saw.
Indeed, although Ryobi claims to have sold thousands of these saws,
Hood has identified only one fifteen-year-old incident similar to his.
Hood has thus not shown that these clear, unmistakable, and promi-
nent warnings are insufficient to accomplish their purpose. Nor can
he prove that increased label clutter would bring any net societal ben-
efit. We hold that the warnings Ryobi provided are adequate as a mat-
ter of law.

B.

Hood's defective design claim is likewise unpersuasive. Hood's
injuries were the direct result of the alterations he made to the saw --
alterations that directly contravened clear, unambiguous warnings.
And such alterations defeat a claim of design defect.2

This rule has been expressed alternatively as one of duty and one
of causation. First, a manufacturer is only required to design a product
that is safe for its reasonably foreseeable uses. If that duty is met, the
product is simply not defective. Banks v. Iron Hustler Corp., 475
A.2d 1243, 1255 (Md. Ct. Spec. App. 1984). Second, if a consumer
alters a product in a way that creates a defect, the consumer's conduct
rather than the manufacturer's is the proximate cause of any ensuing
accident. See id. at 1253-55; Singleton v. Manitowoc Co., 727 F.
Supp. 217, 222 (D. Md. 1989), aff'd, 931 F.2d 887 (4th Cir. 1991)
_________________________________________________________________
2 Although this rule is effected through different defenses to strict lia-
bility and negligence claims, those defenses are functionally equivalent
in this case. Strict liability is "conditioned upon the product reaching the
user `without substantial change in the condition in which it is sold.'"
Banks v. Iron Hustler Corp., 475 A.2d 1243, 1255 (Md. Ct. Spec. App.
1984) (quoting Restatement (Second) of Torts § 402A). Similarly, a
manufacturer is not liable in negligence if an "intervening alteration of
the product was the superseding cause of [a consumer's] injuries." Id. at
1254 (internal quotation marks omitted). On each claim Hood's alter-
ations defeat recovery.

                     6
(table). Under either rationale, a post-sale product alteration will
defeat a design defect claim if that alteration leads directly to the
plaintiff's injury.

Hood admits that he altered the table saw by removing the blade
guards from the unit's frame, and he acknowledges that the alteration
led directly to his injuries. Hood asserts, however, that Ryobi should
have foreseen that consumers might operate its saws with the guards
removed. Hood notes that the operation of equipment without safety
guards is a frequently cited OSHA violation. And, as noted, Ryobi
itself has faced litigation on one other occasion for the same type of
accident that befell Hood. In short, Hood contends that Ryobi should
have designed its saw to operate equally well with the guards in place
or removed.

We disagree. Maryland imposes no duty to predict that a consumer
will violate clear, easily understandable safety warnings such as those
Ryobi included with this product. For example, a manufacturer need
not foresee that a consumer might store a gasoline can in his basement
in contravention of clear warning labels. Simpson, 527 A.2d at 1341
("`Where warning is given, the seller may reasonably assume that it
will be read and heeded; and a product bearing such a warning, which
is safe for use if it is followed, is not in defective condition, nor is it
unreasonably dangerous.'" (quoting Restatement (Second) of Torts
§ 402A cmt. j)). Nor must a manufacturer foresee that a worker will
shove his arm into a conveyor machine to repair it without first shut-
ting the machine down, again in violation of "explicit written warn-
ings." Kline v. ABCO Engineering Corp., 991 F. Supp. 747, 750-51
(D. Md. 1997). When a consumer injures himself by using a product
-- or, as in this case, by altering it -- in violation of clear, unmistak-
able, and easy-to-follow warnings, it is the consumer's own conduct
that causes the injury. Id.; see Higgins v. E.I. DuPont de Nemours &
Co., 863 F.2d 1162, 1167-68 (4th Cir. 1988). The manufacturer is not
liable under a design defect theory.

We recognize that the American Law Institute has recently under-
scored the concern that comment j of the Second Restatement, read
literally, would permit a manufacturer of a dangerously defective
product to immunize itself from liability merely by slapping warning
labels on that product. See Restatement (Third) of Torts: Prod. Liab.

                     7
§ 2 cmt. l & Reporter's Note. We are all afflicted with lapses of atten-
tion; warnings aimed simply at avoiding consumer carelessness
should not absolve a manufacturer of the duty to design reasonable
safeguards for its products. See id. cmt. 1, illus. 14 (when warning
could not eliminate the possibility of accidental contact with a danger-
ous shear point, decal declaring "keep hands and feet away" does not
bar a design defect claim).

The Maryland courts have already made clear, however, that warn-
ings will not inevitably defeat liability for a product's defective
design. See Klein v. Sears, Roebuck & Co., 608 A.2d 1276, 1282-83
(Md. Ct. Spec. App. 1992) (such warnings as "never leave tool run-
ning unattended" and "do not place fingers or hands in the path of the
saw blade" are too vague to defeat manufacturer's liability for failing
to include blade guards on its saws). Maryland has thus sought to
encourage manufacturers to rid their products of traps for the unwary,
while declining to hold them responsible for affirmative consumer
misuse.

This case involves much more than a consumer's inevitable inat-
tention. Rather, Hood took affirmative steps to remove the safety
guards from his saw and -- in contravention of warnings which were
"clear, direct, simple, unequivoca[l], unmistakable, definite, and easy
to understand and obey" -- then used the saw to cut several pieces
of wood. Klein, 608 A.2d at 1282. Hood's own conduct thus caused
his injury and defeats any claim that the saw is defective in design.

III.

Warned never to operate his miter saw without the blade guards in
place, Hood nonetheless chose to detach those guards and run the saw
in a disassembled condition. We hold that Ryobi is not liable for
Hood's resulting injuries under any of the theories of recovery raised
here. The judgment of the district court is therefore

AFFIRMED.

                    8